Case 8:19-cv-00962-GW-AGR Document 36-3 Filed 08/08/19 Page 1 of 3 Page ID #:144




  Michael M. Ahmadshahi, Esq. (Bar No. 219933)
  Email: mahmadshahi@mmaiplaw.com
  AHMADSHAHI LAW OFFICES
  2030 Main Street, Suite 1300
  Irvine, CA 92614
  Telephone: 949.260.4997
  Facsimile: 949.260.4996
  Attorney for Defendant
  Michael Tandberg



                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION

                                    )
  SPECTRUM LABORATORIES,            )    Case No.: 8:19-cv-00962-GW-AGR
                                    )
  LLC,                              )
                                    )    DECLARATION OF MICHAEL
               Plaintiff,           )
                                    )    TANDBERG IN SUPPORT OF
                  v.                )    DEFENDANT TANDBERG’S
                                    )
                                    )    MOTION TO STRIKE PROOF OF
  MICHAEL TANDBERG, ET AL.,         )    SERVICE OF SUMMONS AND
                                    )    COMPLAINT ON DEFENDANT
              Defendants.           )
                                    )    SYNTHETIX5
  MICHAEL TANDBERG                  )
                                    )
           Counterclaimant,         )
                                    )
                  v.                )
                                    )
  SPECTRUM LABORATORIES,            )    DATE: SEPTEMBER 5, 2019
                                    )    TIME: 8:30 AM
  LLC,                              )    CTRM: 9D, 9TH FL
                                    )
           Counterdefendant.        )    Judge: The Honorable George H. Wu
                                    )
 Case 8:19-cv-00962-GW-AGR Document 36-3 Filed 08/08/19 Page 2 of 3 Page ID #:145




1                   DECLARATION OF MICHAEL M. AHMADSHAHI
2

3           I, MICHAEL TANDBERG, declare as follows:
4           1.      I am a resident of the State of California and over eighteen (18) years
5    of age.
6           2.      I make this declaration in support of Defendant Tandberg’s Motion to
7    Strike Proof of Service of Summons and Complaint on Defendant Synthetix5
8    (“Motion to Strike”).
9           3.      I have personal knowledge of the matters set forth herein and, if
10   called as a witness, I could and would competently testify thereto.
11          4.      I am one of the two named Defendants in the instant action brought
12   by Spectrum against me and “Synthetix5, a business entity of form unknown”
13   (“Instant Action”) (Dkt. 1).
14          5.      On July 2, 2013, Spectrum filed a complaint against Lahar
15   Manufacturing, Inc. dba Synthetix5 (“Lahar MFG dba Synthetix5”) in the U.S.
16   District Court for the Central District of California, Southern Division, entitled,
17   Spectrum v. Lahar Mfg., Inc. et al., Case No. 8:13-cv-01001-JVS-RNB (“Prior
18   Action”) which culminated in a Consent Judgment on September 13, 2013.
19          6.      I was President and sole Director of Lahar MFG dba Synthetix5 at all
20   relevant times during the Prior Action.
21          7.      On or about October 19, 2015, Lahar MFG dba Synthetix5 was
22   dissolved and the Certificate of Dissolution (“Certificate of Dissolution”) was
23   filed with the Secretary of State of California.
24          8.      The document filed as Exhibit-3 hereto is a true and correct copy of
25   the Certificate of Dissolution.
26          9.      On or about June 4, 2019, I received the service of process for both
27   Michael Tandberg and Synthetix5.
28




                                                         2
      Declaration of Tandberg in Support of Defendant’s Motion to Strike Proof of Service-8:19-cv-00962-GW-AGR
Case 8:19-cv-00962-GW-AGR Document 36-3 Filed 08/08/19 Page 3 of 3 Page ID #:146
